DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10-12, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and French Document No. 2 687 641 to Fabbi.
Regarding claim 1, Hamilton discloses the claimed invention, especially a first handle assembly coupled to a bag body at a top end; a second handle assembly coupled to the bag body at the top end.  However, Hamilton does not disclose the top end being configurable in an open orientation and a closed orientation, wherein, in the closed orientation, the first handle assembly is configured to engage the second handle assembly, and in the open orientation, the first handle assembly is configured to disengage the second handle assembly, and wherein the bag body is erect in both the open orientation and the closed orientation of the top end.  Fabbi teaches that it is known in the art to configure a top end of an analogous bag in an open orientation and a closed orientation, wherein, in the closed orientation, a first handle assembly (2) is configured to engage a second handle assembly (3; Fig. 4), and in the open orientation, the first handle assembly is configured to disengage the second handle assembly (Fig. 1), and wherein the bag body is erect in both the open orientation (Fig. 1) and the closed orientation (Fig. 4) of the top end.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the top end of the Hamilton bag in an open orientation and a closed orientation, wherein, in the closed orientation, the first handle assembly is configured to engage the second handle assembly, and in the open orientation, the first handle assembly is configured to disengage the second handle assembly, and wherein the bag body is erect in both the open orientation and the closed orientation of the top end, as in Fabbi, in order to prevent undesired ejection of the contents from the bag through the top end.
The recitation “a lawn refuse bag” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Hamilton discloses the sidewall panel is a first sidewall panel (30), the bag body comprises a first end panel (29), a second end panel (29), a second sidewall panel (30), and a base panel (28).
Regarding claim 4, Hamilton discloses the top flap segment (35) is folded inward towards the interior cavity and secured to an inner sidewall surface of the bag body (Figs. 11, 12, 16, and 18).
Regarding claim 7, Hamilton discloses the first handle assembly comprises a first connection portion coupled to the bag body and a first handle portion extending from the first connection portion away from the bag body; and the second handle assembly comprises a second connection portion coupled to the bag body and a second handle portion extending from the second connection portion away from the bag body (Figs. 16 and 18).
Regarding claim 8, Fabbi teaches the first handle portion is tied to the second handle portion in the closed orientation (Fig. 4).  Therefore, configuring the top end of the Hamilton bag in an open orientation and a closed orientation, wherein, in the closed orientation, the first handle assembly is configured to engage the second handle assembly, and in the open orientation, the first handle assembly is configured to disengage the second handle assembly, and wherein the bag body is erect in both the open orientation and the closed orientation of the top end, as in Fabbi and discussed above, meets the recitation “the first handle portion is tied to the second handle portion in the closed orientation.”
Regarding claim 10, Hamilton discloses the bag body defines a plurality of bend lines configured to facilitate folding the bag from an unfolded orientation to a folded orientation (column 3, lines 45-75 through column 4, lines 1-24).
Regarding claim 11, Hamilton discloses the bag body is formed from a single bag blank (column 4, lines 69-75 through column 6, lines 1-41).
Regarding claim 12, Hamilton discloses the bag blank defines a first blank end and a second blank end; a first fastening flap is formed at the first blank end; a second fastening flap is formed at the second blank end; and the first fastening flap is secured to the second fastening flap in an assembled orientation (Figs. 1 and 2).
Regarding claim 23, Fabbi teaches the bag body defines a first top edge and a second top edge at the top end; a top width of the bag body is defined at the top end between the first top edge and the second top edge; and the top width of the bag body in the open orientation (Fig. 1) is greater than the top width of the bag body in the closed orientation (Fig. 4).  Therefore, configuring the top end of the Hamilton bag in an open orientation and a closed orientation, wherein, in the closed orientation, the first handle assembly is configured to engage the second handle assembly, and in the open orientation, the first handle assembly is configured to disengage the second handle assembly, and wherein the bag body is erect in both the open orientation and the closed orientation of the top end, as in Fabbi and discussed above, meets the recitation “the bag body defines a first top edge and a second top edge at the top end; a top width of the bag body is defined at the top end between the first top edge and the second top edge; and the top width of the bag body in the open orientation is greater than the top width of the bag body in the closed orientation.”
 Regarding claim 24, Fabbi teaches the bag body further defines a bottom end of the bag body opposite the top end; a bottom width of the bag body is defined at the bottom end; and the bottom width of the bag body in the open orientation (Fig. 1) is equal to the bottom width of the bag body in the closed orientation (Fig. 4).  Therefore, configuring the top end of the Hamilton bag in an open orientation and a closed orientation, wherein, in the closed orientation, the first handle assembly is configured to engage the second handle assembly, and in the open orientation, the first handle assembly is configured to disengage the second handle assembly, and wherein the bag body is erect in both the open orientation and the closed orientation of the top end, as in Fabbi and discussed above, meets the recitation “the bag body further defines a bottom end of the bag body opposite the top end; a bottom width of the bag body is defined at the bottom end; and the bottom width of the bag body in the open orientation is equal to the bottom width of the bag body in the closed orientation.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and French Document No. 2 687 641 to Fabbi as applied to claim 1 above, and further in view of Patent Application Publication No. 2006/0273143 to Finch.
	Regarding claim 9, Hamilton discloses the claimed invention except for the first handle assembly and the second handle assembly comprising twisted paper cord.  Finch teaches that it is known in the art of bag handles to use twisted paper cord for handle assemblies (paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use twisted paper cord for the first and second handle assemblies of Hamilton, as in Finch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 13, 21 and 22  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,021,767 to Hamilton and French Document No. 2 687 641 to Fabbi as applied to claims 1, 10, and 11 above, and further in view of U.S. Patent No. 2,307,659 to Avery.
Regarding claim 13, Hamilton discloses the claimed invention, especially a suitable bottom closure (28) being applied to the bag blank; prior to, simultaneously with, or subsequently to forming the open end of the bag (column 6, lines 12-17), which meets the recitation “the bag blank defining a base panel attachment region; and the base panel attachment region is secured to the bag in an assembled orientation.  However, Hamilton does not disclose the base panel attachment region forming bottom panel seams.  Avery teaches that it is known in the art to form bottom panel seams in a base panel attachment region of an analogous bag (Figs. 4 and 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form bottom panel seams in the base panel attachment region in the Hamilton bag, as in Avery, in order to secure the base panel attachment region to the bag in an assembled orientation.
Regarding claim 21, Hamilton discloses the claimed invention, except for the left sidewall panel comprising a first pair of opposed angled bend lines, the first pair of opposed angled bend lines extending at approximately a 45° angle between a center bend line and an intersection of the left sidewall panel and the bottom panel.  Avery teaches that it is known in the art to provide a left sidewall panel (4a) with a first pair of opposed angled bend lines (15), wherein the first pair of opposed angled bend lines extend between a center bend line (13) and an intersection of the left sidewall panel and the bottom panel at approximately a 45° angle (column 1, lines 3-28) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first pair of opposed angled bend lines, wherein the first pair of opposed angled bend lines extend at approximately a 45° angle between a center bend line and an intersection of the left sidewall panel and the bottom panel in the Hamilton bag, as in Avery, in order to allow the bag body to assume an open form, in which it is sufficiently rigid to render it self-sustaining.
Regarding claim 22, Hamilton discloses the claimed invention, except for the right sidewall panel comprising a second pair of opposed angled bend lines, the second pair of opposed angled bend lines extending at approximately a 45° angle between a center bend line and an intersection of the right sidewall panel and the bottom panel.  Avery teaches that it is known in the art to provide a right sidewall panel (4) with a second pair of opposed angled bend lines (14), wherein the second pair of opposed angled bend lines extend between a center bend line (12) and an intersection of the right sidewall panel and the bottom panel at approximately a 45° angle (column 1, lines 3-28) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second pair of opposed angled bend lines, wherein the second pair of opposed angled bend lines extend at approximately a 45° angle between a center bend line and an intersection of the right sidewall panel and the bottom panel in the Hamilton bag, as in Avery, in order to allow the bag body to assume an open form, in which it is sufficiently rigid to render it self-sustaining.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 7-13, and 21-24 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734